DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2022 has been entered. 
Response to Amendment
	This Office Action is in response to the Amendment filed 16 November 2022. Claim(s) 22-24, 26-33 are currently pending. The Examiner acknowledges the previously cancelled claim(s) 1-21, 25 and 34-40.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (22-24, 26, 29-33) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,864,774 in view of Lui (US 2011/0015645A1). Although the conflicting claims are not identical, they are not patentably distinct because of the addition of the cam followers being coupled to the proximal ends of the shield and pusher tubes and first and second cam followers being separated by a distance greater than the length of the tympanostomy tube. In the same field of endeavor, delivery systems for tympanostomy tubes, Lui teaches a shaft assembly (104) includes a cannula (121e) defines a proximal end, distal end and a longitudinal central axis [0041, 0051; Figs. 1J, 2A]. A dilator tube (121d) defines a proximal end, distal end and is coaxially disposed within the cannula [0041, 0051; Figs. 1J, 2A]. The dilator tube may be capable of both cutting and dilating a tympanic membrane [0073]. Lui teaches that the dilator tube includes a first and second flexible leaves on the distal end of the dilator tube (Fig. 4; [0073]). A piercer tip on the distal end of the flexible leaf is capable of piercing a tympanic membrane [0073]. A third/dilator cam follower (120c) is rigidly coupled to the proximal end of the shield tube (Fig.1J/1K; [0041]). A shield tube (121c) defines a proximal end, distal end and a longitudinal central axis and is coaxially disposed within the dilator tube [0041, 0051; Figs. 1J, 2A]. A first/shield cam follower (120c) is rigidly coupled to the proximal end of the shield tube (Fig.1J/1K; [0041]). A pusher tube (121b) defines a proximal end, distal end and is coaxially disposed within the shield tube [0041, 0051; Figs. 1J, 2A]. A second/pusher cam follower (120b) is rigidly coupled to the proximal end of the shield tube (Fig.1J/1K; [0041]). A tympanostomy tube or pressure equalization tube (140; Fig. 1P) is disposed within the shield tube. The distal end of the pusher tube abuts a proximal end of the compressed tympanostomy tube [0051]. The tympanostomy tube has a length measured along the longitudinal central axis. The first/shield cam follower and the second/pusher cam follower are separated by a distance greater than the length of the tympanostomy tube. It is noted that the first and second cam followers (120a-d) are coupled to the proximal ends of the respective shield and pusher tubes such that the distal end of the pusher tube can distally push the tympanostomy tube out of the shield, thus the first and second cam followers must be separated by a distance greater than the length of the tympanostomy tube in order to perform that function [0051]. If the distance was shorter then the pusher tube would not be capable of expelling the tympanostomy tube from within the shield tube. Lui teaches that the pusher tube is capable of translating along the longitudinal central axis relative to the shield tube [0040-0043, 0048-0052, 0060-0070]. The shield tube is capable of translating along the longitudinal central axis relative to the dilator tube. The dilator tube is capable of translating along the longitudinal central axis relative to the cannula. It is noted that the phrase “rigidly coupled” is interpreted as “attached” which is defined as fastening or joining (Oxford Languages). Lui teaches a cannula (121e) having proximal and distal ends and an annular flange (tip 142;[0052; Fig. 1P) on an outside surface of the cannula. The first cam follower includes a first flange member extending laterally in first direction and a second flange member extending laterally in a second direction opposite the first direction such that the first and second flange members define a plane parallel to the longitudinal central axis (Fig. 1I). The first cam follower further includes a pin (122a-d) extending from a first side of the first and second flange members, a first side opposite a second side of the first and second flange members at which the proximal end of the shield tube couples to the first and second flange members [0041-0042; Fig. 1I, 1J].Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the cam followers to the proximal ends of the respective tubes of the assembly of US 8,864,774, and to have separated the first and second cam followers by a distance greater than the length of the tympanostomy tube, as taught by Lui, to provide means for controlling the movement of the shield and pusher tubes and to provide sufficient distance to expel the tympanostomy tube from within the shield tube. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dilator of US 8,864,774 with first and second flexible leaves and a piercer tip, as taught by Lui, to avoid including separate a separate cutter and dilator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lui et al. (US 2011/0015645A1, “Liu”).
Regarding claims 22, 28, 30 and 31, Lui discloses a shaft assembly for a tympanostomy tube delivery device. The shaft assembly (104) includes a cannula (121e) defines a proximal end, distal end and a longitudinal central axis [0041, 0051; Figs. 1J, 2A]. A dilator tube (121d) defines a proximal end, distal end and is coaxially disposed within the cannula [0041, 0051; Figs. 1J, 2A]. A third/dilator cam follower (120c) is rigidly coupled to the proximal end of the shield tube (Fig.1J/1K; [0041]). A shield tube (121c) defines a proximal end, distal end and a longitudinal central axis and is coaxially disposed within the dilator tube [0041, 0051; Figs. 1J, 2A]. A first/shield cam follower (120c) is rigidly coupled to the proximal end of the shield tube (Fig.1J/1K; [0041]). A pusher tube (121b) defines a proximal end, distal end and is coaxially disposed within the shield tube [0041, 0051; Figs. 1J, 2A]. A second/pusher cam follower (120b) is rigidly coupled to the proximal end of the shield tube (Fig.1J/1K; [0041]). A tympanostomy tube (140; Fig. 1P) is disposed within the shield tube. The distal end of the pusher tube abuts a proximal end of the tympanostomy tube. The tympanostomy tube has a length measured along the longitudinal central axis. The first/shield cam follower and the second/pusher cam follower are separated by a distance greater than the length of the tympanostomy tube. It is noted that the first and second cam followers (120a-d) are coupled to the proximal ends of the respective shield and pusher tubes such that the distal end of the pusher tube can distally push the tympanostomy tube out of the shield, thus the first and second cam followers must be separated by a distance greater than the length of the tympanostomy tube in order to perform that function [0051]. If the distance was shorter then the pusher tube would not be capable of expelling the tympanostomy tube from within the shield tube. Lui teaches a cannula (121e) having proximal and distal ends and an annular flange (tip 142;[0052; Fig. 1P) on an outside surface of the cannula. The first cam follower includes a first flange member extending laterally in first direction and a second flange member extending laterally in a second direction opposite the first direction such that the first and second flange members define a plane parallel to the longitudinal central axis (Fig. 1I). The first cam follower further includes a pin (122a-d) extending from a first side of the first and second flange members, a first side opposite a second side of the first and second flange members at which the proximal end of the shield tube couples to the first and second flange members [0041-0042; Fig. 1I, 1J].
Regarding claim 23, Lui discloses that the dilator tube is further capable of cutting and dilating a tympanic membrane [0012, 0073].
Regarding claim 24, Lui discloses that the dilator tube includes a first and second flexible leaves on the distal end of the dilator tube (Fig. 4; [0073]). A piercer tip on the distal end of the flexible leaf is capable of piercing a tympanic membrane [0073].
Regarding claims 26 and 32, Lui discloses that the pusher tube is capable of translating along the longitudinal central axis relative to the shield tube [0040-0043, 0048-0052, 0060-0070]. The shield tube is capable of translating along the longitudinal central axis relative to the dilator tube. The dilator tube is capable of translating along the longitudinal central axis relative to the cannula. 
Regarding claims 27 and 33, Lui discloses that the at least one component, pin and track interaction [0042] is capable of maintaining a distance between the first cam follower, the second cam follower and the third cam follower. 
Regarding claim 29, Lui discloses that the tympanostomy tube is radially compressed within the shield tube [0051; Fig. 1P].
Regarding claim 32, Lui discloses that the pusher tube is capable of translating along the longitudinal central axis relative to the shield tube [0040-0043, 0048-0052, 0060-0070].
Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive. The Applicant contends that Lui does not disclose a cannula having an annular flange. The Applicant states that the proximal flange in paragraph [0052] is coupled to the equalization tube 140. Respectfully, the flange of cannula (121e) is in the form a tip that is annularly disposed on the distal end of the cannula. It is noted that a flange is defined as a projecting flat rim, collar or rib on an object (Oxford Languages). The Examiner notes that the figures 1-3 of the instant specification discloses an annular flange (123) which is at a proximal portion of the cannula. It is suggested that clarification of the location of the flange may be helpful in overcoming the interpretation of the Lui reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs (US 2005/0154255A1) and Kutluhan (US 2009/0275955A10 disclose devices that may be used in tympanostomies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771